Citation Nr: 0033341	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by decreased visual acuity.  

2.  Disagreement with the initial 10 percent rating for the 
service-connected back disability.  

3.  Disagreement with the initial noncompensable rating for 
the service-connected eczema of the hands.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1999 with prior active service of 11 years, 6 months 
and 24 days.  

This appeal now comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the RO.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



FINDING OF FACT

The veteran's service-connected eczema of the hands is shown 
to be manifested by a disability picture that more nearly 
approximates that of exfoliation, exudation and itching 
involving an exposed surface.  




CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected eczema of the hands have been met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Code 7806 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a skin 
disorder was received in March 1999.  

By rating action in June 1999, the RO granted service 
connection for eczema granted and assigned a noncompensable 
rating in accordance with the provisions of Diagnostic Code 
7806, effective on March 1, 1999.  

On VA examination in May 1999, a history of eczema of both 
hands since 1991 was noted.  The veteran reported that his 
skin condition had been scaly with papules and blisters.  He 
indicated that, while it had waxed and waned in intensity, it 
was always present.  

A VA examination of the skin revealed that his palms had 
peeling areas with minimal erythema.  An occasional papule 
was noted.  The areas were dry without discharge.  The 
diagnoses included that of dyshidrotic eczema of the hands, 
relatively mild.  

As noted in the Introduction, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  The Board has considered 
this new legislation with regard to the veteran's increased 
rating claim.  

The Board finds that, as the veteran has been afforded a VA 
examination and an opportunity to submit other medical 
evidence in connection with his claim, no further assistance 
in developing the facts pertinent to his claim is required.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

The veteran's service-connected eczema of the hands is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806. Under Diagnostic 
Code 7806, a 10 percent evaluation is warranted for 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Based on a review of the evidence of record and, 
specifically, the findings on the most recent VA examination 
in June 1999, the Board finds that the veteran's eczema of 
the hands is manifested by a level of impairment that more 
nearly approximates that of exfoliation, exudation and 
itching involving an exposed surface.  Thus, it is sufficient 
to warrant the assignment of a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.118 including Diagnostic Code 
7806.  

The Board finds that the preponderance of the evidence is 
against the assignment of an evaluation greater than 10 
percent.  The medical evidence on review does not establish 
that the veteran suffers from constant exudation or itching, 
extensive lesions or marked disfigurement related to the 
service-connected disability to support application of a 
higher rating on that basis.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected skin disorder 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds in this regard that, since 
service, the service-connected disability has been disabling 
to the extent discussed hereinabove.  



ORDER

An increased rating of 10 percent for the service-connected 
eczema of the hands is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



REMAND

The veteran seeks service connection for visual impairment 
resulting from an eye injury in service.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, 
further review of this claim is required.  

A careful review of the service medical record shows that the 
veteran sustained a corneal abrasion of the left eye while on 
active duty.  The veteran asserts that he has current light 
sensitivity due to injury in service.  

Accordingly, given the evidence suggesting that the veteran 
might have current disability due to service, Board finds 
that he should be afforded a VA examination to determine the 
nature and extent of the claimed eye disorder.  

The veteran also has disagreed with the 10 percent rating for 
the service-connected back condition.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the most recent VA examination did not include sufficient 
detail for rating the level of functional loss due to the 
service-connected disability, further examination must be 
conducted prior to further appellate review.  38 C.F.R. § 4.2 
(1999).  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
requested examinations.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his service-connected back condition 
and the claimed eye condition since 
service.  After securing the necessary 
release, the RO should undertake to 
obtain copies of all records from any 
identified treatment sources.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed eye condition.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed eye 
condition.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has a 
current eye disability due to the corneal 
injury or other disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
back condition.  All indicated tests, 
including x-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
back.  The examiner should also asked to 
describe the extent to which the 
veteran's back exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  The examiner should also 
comment of whether the veteran 
experiences muscle spasm of the back.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



